Citation Nr: 0945356	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-09 676A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,  
the Republic of the Philippines


THE ISSUE

Entitlement to payment of accrued benefits as reimbursement 
for expenses of last sickness or burial of the Veteran's 
spouse.  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran in this case, served in the Philippine 
Commonwealth Army from December 1941 until his death in 
January 1946; the appellant is the child of the surviving 
spouse, who died in January 2006. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDING OF FACT

The Veteran's spouse, who was receiving VA benefits during 
her lifetime, died more than one year prior to the date of 
receipt of the claim for accrued benefits, filed by her 
child.  


CONCLUSION OF LAW

The claim for payment of accrued benefits lacks legal merit.  
See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The appellant has been notified of the reasons for the denial 
of the claim, and has been afforded the opportunity to 
present evidence and argument with respect to the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Upon the death of a payee, certain parties are entitled to 
payment of any due and unpaid periodic monthly benefits 
authorized under laws administered by VA, to which such payee 
was entitled at his or her death under existing ratings or 
decisions or those based on evidence in the file at date of 
death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

Upon the death of a veteran, accrued benefits may be paid to 
his or her spouse, children, or dependent parents.  Upon the 
death of a surviving spouse or remarried surviving spouse, 
accrued benefits may be paid to the Veteran's children.  Upon 
the death of a child, benefits may be paid to the surviving 
children of the Veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  In 
all other cases, only so much of the accrued benefits may be 
paid as may be necessary to reimburse the person who bore the 
expense of last sickness or burial.  38 C.F.R. § 3.1000(a).

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c).

In the instant case, the Veteran's spouse was receiving VA 
death benefits until she died in January 2006.  The appellant 
(identified as her child) filed an application for 
reimbursement of burial expenses in August 2007, more than 
one year after the death of the Veteran's spouse (appellant's 
mother).  Therefore, the application for benefits does not 
comply with 38 C.F.R. § 3.1000(c), and the Board concludes 
that the appellant's claim for accrued benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Lastly, the record establishes that there were no benefits 
that were due and unpaid.  Benefits were paid until the VA 
was notified of the death.  Although an action terminated the 
award in August 2007, the effective date of the termination 
was January 1, 2006.  Clearly, there were no remaining 
benefits that were due and unpaid.


ORDER

Payment of accrued benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


